DETAILED ACTION
Claim(s) 1-21 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  “a host” should read “the host” in line 2.  
Claim 10 is objected to because of the following informalities: “the threshold” should read “the threshold characteristic” in line 4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the determination" in line 2. In light of the specification, there is insufficient antecedent basis for this limitation in the claim because it fails to inform, with reasonable certainty, what “the determination” is referring to. It appears that “the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (Pub. No. US 2014/0266776), hereinafter referred to as Miller (cited in the IDS submitted 03/27/2020).
The claims are generally directed towards systems and methods for controlling activation of analyte sensor electronics circuitry, the system comprising: an analyte sensor and analyte sensor electronic circuitry that is adapted trigger an indication for the system to exit a lower power state and transition into an operational state. 
Regarding Claim 1, Miller discloses a system for controlling activation of analyte sensor electronics circuitry (para. [0007], “activating a transceiver from a low power sleep mode”), the system comprising: 
an analyte sensor (Fig. 1, element 10, “continuous analyte sensor”) that is electrically and mechanically coupled to analyte sensor electronics circuitry (Fig. 1, element 12, “sensor electronics module”) prior to transitioning the system into an operational state (paras. [0072], 
wherein the analyte sensor electronics circuitry is adapted to: 
trigger an indication for the system to exit a lower power state and transition into the operational state, wherein the indication is triggered based on a threshold value associated with deployment of the system (paras. [0137 and 0138], “the sensor electronics module includes a light-sensitive sensor that triggers the switch between the first state and the second state … the light sensitive-sensor takes the sensor electronics module out of a storage mode … a user can remove the protective cover to cause the sensor electronics module to switch from the storage mode to a higher power”);
responsive to the indication, generate a control signal operable to cause the analyte sensor to gather information related to a level of an analyte in a host (para. [0083], “a processor module is the central control unit that controls the processing of the sensor electronics module” and para. [0104], “the sensor measurement circuit may be coupled to a processor where the processor may perform part or all of the functions of the sensor measurement circuit for obtaining sensor measurement values”); 
and generate a comparison between the information related to the level of the analyte in the host and a condition (para. [0171], “criteria can include a currently measured, previously measured and/or predicted glucose concentration meeting or exceeding a predetermined threshold…”); 
wherein the system exits the lower power state and transitions into the operational mode based on the indication being triggered and the comparison indicating that the level of 
Regarding Claim 2, Miller discloses the system of claim 1, wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to the threshold value being satisfied for at least a predetermined amount of time (para. [0146], “the state machine validation routine verifies at predetermined intervals that the switch signal continues for a predetermined amount of time …”).
Regarding Claim 3, Miller discloses the system of claim 1, wherein the indication is a signal generated using one or more of an activation detection circuit and an activation detection component that are adapted to detect one or more of insertion of the analyte sensor into the host and deployment of the system (para. [0171], “criteria can include a currently measured glucose concentration meeting or exceeding a predetermined threshold”, if a glucose concentration is meeting a threshold, then the system is deployed into a host).
Regarding Claim 4, 
Regarding Claim 5, Miller discloses the system of claim 1, wherein, after the system transitions to the operational state, the system continues gathering the information related to the level of the analyte in the host and communicates the information to one or more display devices or one or more partner devices (para. [0054], “a plurality of display devices are configured to wirelessly communicate with the sensor electronics module, wherein the one or more display devices are configured to display at least some of the displayable sensor information … such as analyte concentration values”).
Regarding Claim 6, Miller discloses the system of claim 1, wherein the threshold value is related to a level of a known analyte typically present in a human host (para. [0171], “the criteria can include a currently measured, previously measured and/or predicted glucose concentrations meeting or exceeding a predetermined threshold…”).
Regarding Claim 7, Miller discloses the system of claim 1, wherein the indication is generated using one or more of: 
a detected proximity between the analyte sensor electronics circuity and a reference object (para. [0131], “sensor electronics module can be placed in a package that places sensor electronics module next to a storage magnet, which keeps it in storage mode until sensor electronics module is pulled away from the magnet”); 
a temperature monitored using the analyte sensor electronics circuitry (para. [0081], “the sensor electronics module can include … a temperature sensor”); 
an output of an accelerometer of the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation 
a response generated using wireless signaling transmitted or received by the analyte sensor electronics (para. [0180], “the smartphone may also transmit a command for the electronics module to wake out of storage mode”); 
a detected change in air pressure measured by the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed … examples include altitude sensors”);
audio information monitored by the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed” and microphones, transducers, and other audio sensors would be known to a person having ordinary skill in the art);
a signal generated by the analyte sensor electronics circuitry in response to photons detected by the analyte sensor electronics circuitry (para. [0137], “light-sensitive sensor that triggers the switch between the first state and the second state”); 
a conductivity measured between two terminals of the analyte sensor electronics circuitry (para. [0134], “a switch”, a switch would cause electrical conductivity between terminals within the analyte sensor); 

a component adapted to change a connection between two conductive elements of the analyte sensor electronics circuitry, in response to movement of the component (para. [0134], “a switch”, a switch would change a connection between conductive elements in response to movement); and
a measured strain (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed” and transducers would be known to a person having ordinary skill in the art).
Regarding Claim 8, Miller discloses the system of claim 1, wherein the system exits the lower power state based on the determination that the level of analyte in a host exceeds a threshold value (para. [0171], “the criteria can include a currently measured, previously measured and/or predicted glucose concentration exceeding a predetermined threshold”).
Regarding Claim 9, Miller discloses the system of claim 1, wherein the analyte sensor electronics circuitry is further adapted to cause the system to trigger the indication in response to a condition being satisfied for programmed intervals of time (para. [0146], “the state machine validation routine verifies at predetermined intervals that the switch signal continues for a predetermined amount of time”).
Regarding Claim 10, Miller discloses the system of claim 1, wherein information related to the level of the analyte in the host is used to generate detected counts (para. [0034], “the 
Regarding Claim 11, Miller discloses a method for controlling analyte sensor electronics circuitry (para. [0083], “a processor module is the central control unit that controls the processing of the sensor electronics module”), the method comprising: 
the analyte sensor electronics circuitry obtaining a first signal generated using one or more of an analyte sensor and a secondary sensor (para. [0072], “the sensor electronics module may include hardware, firmware, and/or software that enables measurement of levels of the analyte via a glucose sensor” and para. [0137], “a light-sensitive sensor can be included in the sensor electronics module”); 
determining whether a first condition is met based on the first signal obtained by the analyte sensor electronics circuitry (para. [0157], “when sensor electronics module is attached to sensor unit, conductive puck shorts the two contacts, which results in a measurable, low resistance”); 

the analyte measurement circuit using the analyte sensor to gather information related to an analyte value in a host, wherein the analyte sensor was coupled to the analyte sensor electronics before the analyte sensor was implanted into the host (para. [0104], “the processor may perform part or all of the functions of the sensor measurement circuit for obtaining and processing sensor measurement values from the sensor”, para. [0072], “continuous analyte sensor may be physically connected to a sensor electronics module … the sensor electronics module includes hardware, firmware, and/or software that enables measurements of levels of the analyte via a glucose sensor”); 
the analyte sensor electronics circuitry determining whether the information related to the analyte value in the host meets a second condition (para. [0171], “the criteria can include a currently measured, previously measured and/or predicted glucose concentrations meeting or exceeding a predetermined threshold”); 
responsive to the analyte sensor electronics circuitry determining that the information related to the analyte value in the host meets the second condition, the sensor electronics circuitry exiting the lower power consumption mode (Fig. 10, para. [0171], “criteria can include a measured and/or predicted glucose concentration meeting or exceeding a predetermined threshold” and para. [0173], “at a predetermined time in an update interval, an analyte sensor system may activate a 
or responsive to the analyte sensor electronics circuitry determining that the information related to the analyte value in the host does not meet the second condition, the analyte sensor electronics circuitry remaining in the lower power consumption mode and obtaining a second electrical signal that indicates whether the first condition has been met (Fig. 10 and para. [0173], if the threshold is not met as described above, then the analyte system will not leave the low power consumption mode it is already in and will wait for a second signal).
Regarding Claim 12, Miller discloses the method of claim 11, wherein the second condition is met if the information related to the analyte value indicates that the level of the analyte value in the host satisfies a threshold value (para. [0171], “the criteria can include a currently measured, previously measured and/or predicted glucose concentrations meeting or exceeding a predetermined threshold”).
Regarding Claim 13, Miller discloses the method of claim 11, wherein the first condition represents a proximity of the analyte sensor electronics circuitry to a reference point (para. [0180], “a smartphone provides energy to NFC tag by generating an RF field … a command for the electronics module to wake out of storage mode” and para. [0179], “the smartphone app may instruct the user to hold the smartphone in close proximity (e.g., within 1 ft.) to the sensor system”).
Regarding Claim 15, Miller discloses the method of claim 11, wherein the first condition relates to one or more electrical characteristics measured for the analyte sensor (para. [0157], 
Regarding Claim 16, Miller discloses a system for monitoring an analyte in a host (Abstract, “system for processing, transmitting and displaying received from an analyte sensor”), the system comprising:  -119-DEXCOM.415APATENT
an analyte sensor (Fig. 1, element 10, “continuous analyte sensor”) comprising one or more electrodes that are adapted to gather information related to a level of the analyte in the host (Fig. 2A and para. [0082], “a potentiostat is coupled to a glucose sensor via data line, for example, in order to receive sensor data from the glucose sensor … the potentiostat can have one channel or multiple channels, depending on the number of working electrodes”);
sensor electronics circuitry mechanically and electrically coupled to the analyte sensor before the analyte sensor is implanted into the host (para. [0104], “the processor may perform part or all of the functions of the sensor measurement circuit for obtaining and processing sensor measurement values from the sensor”, para. [0072], “continuous analyte sensor may be physically connected to a sensor electronics module … the sensor electronics module includes hardware, firmware, and/or software that enables measurements of levels of the analyte via a glucose sensor”); 
wherein the sensor electronics circuitry is adapted to generate an indicator using a first condition and a measurement of an electrical signal passed between at least two of the one or more electrodes (para. [0082], “the potentiostat provides a voltage to the 
wherein the sensor electronics circuitry is further adapted to cause the system to enter an active state in response to the sensor electronics circuitry generating a confirmation of the indicator using a second condition and the information related to the level of the analyte in the host (Fig. 13, para. [0171], “criteria can include a measured and/or predicted glucose concentration meeting or exceeding a predetermined threshold” and para. [0173], “an analyte sensor system may activate a transceiver … this may include powering the transceiver or awakening the transceiver from a low power mode”, wherein the criteria can include a measured and/or predicted glucose concentration meeting or exceeding a predetermined threshold).
Regarding Claim 17, Miller discloses the system of claim 16, wherein the sensor electronics circuitry is further adapted to use the measurement of the electrical signal passed between the at least two of the one or more electrodes to determine one or more of an impedance, capacitance, voltage, and current associated with the one or more electrodes (para. [0082], “enable measurement of a current value indicative of the analyte concentration … in some embodiments, the potentiostat includes a resistor that translates the current into voltage”).
Regarding Claim 18, Miller discloses a system for monitoring an analyte in a host (Abstract, “system for processing, transmitting and displaying received from an analyte sensor”), the system comprising: 

an analyte sensor (Fig. 1, element 10, “continuous analyte sensor”) that is mechanically and electrically coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (para. [0104], “the processor may perform part or all of the functions of the sensor measurement circuit for obtaining and processing sensor measurement values from the sensor”, para. [0072], “continuous analyte sensor may be physically connected to a sensor electronics module … the sensor electronics module includes hardware, firmware, and/or software that enables measurements of levels of the analyte via a glucose sensor”); and
an activation detection circuit coupled to the analyte sensor and adapted to generate a control signal operable to cause the analyte sensor to obtain information related to a level of the analyte in the host (para. [0083], “a processor module is the central control unit that controls the processing of the sensor electronics module” and para. [0104], “the sensor measurement circuit may be coupled to a processor where the processor may perform part or all of the functions of the sensor measurement circuit for obtaining sensor measurement values”), wherein the control signal is generated in response to an electrical signal indicating that a first condition is satisfied (para. [0157], “when sensor electronics module is attached to sensor unit, conductive puck shorts the two contacts, which results in a measurable, low resistance”); 

Regarding Claim 19, Miller discloses the system of claim 18, wherein the indication is generated using one or more of: 
a detected proximity between the analyte sensor electronics circuity and a reference object (para. [0131], “sensor electronics module can be placed in a package that places sensor electronics module next to a storage magnet, which keeps it in storage mode until sensor electronics module is pulled away from the magnet”); 
a temperature monitored by the analyte sensor electronics circuitry (para. [0081], “the sensor electronics module can include … a temperature sensor”); 
an output of an accelerometer of the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed … examples include accelerometers”);  -120-DEXCOM.415APATENT 

a detected change in air pressure measured by the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed … examples include altitude sensors”); 
audio information monitored by the analyte sensor electronics circuitry (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed” and microphones, transducers, and other audio sensors would be known to a person having ordinary skill in the art);
a signal generated by the analyte sensor electronics circuitry in response to photons detected by the analyte sensor electronics circuitry (para. [0137], “light-sensitive sensor that triggers the switch between the first state and the second state”); 
a conductivity measured between two terminals of the analyte sensor electronics circuitry (para. [0134], “a switch”, a switch would cause electrical conductivity between terminals within the analyte sensor); 
a mechanical switch located on or within a housing of the analyte sensor electronics circuitry (Fig. 5A, element 520, and para. [0134], “a switch configured to switch between a first state and a second state”); 

a measured strain (para. [0036], “the term “sensors” used herein is a broad term and can refer without limitation to any portion of a device that measures a physical quantity and converts it into a signal that can be processed” and transducers would be known to a person having ordinary skill in the art).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Pub. No. US 2014/0266776), hereinafter referred to as Miller (cited in the IDS filed 03/27/2020), in view of Bohm et al. (Pub. No. US 2012/0265035), hereinafter referred to as Bohm.
Regarding Claim 14, Miller discloses the method of claim 11, and suggests but does not explicitly disclose wherein the first condition represents a level of acceleration detected using an accelerometer. 
Miller suggests in para. [0036], that other types of sensors can be used to measure a physical quantity and convert it into a signal that can be processed by analogy and/or digital circuitry. For example, Miller discloses that an example of a sensor that would be known to a person of ordinary skill in the art, would be an accelerometer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling analyte sensor electronics to use an accelerometer in order to measure a physical quantity of acceleration and convert the quantity into a signal to be processed by the digital circuitry (para. [0036]). 
. 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Pub. No. US 2014/0266776), hereinafter referred to as Miller (cited in the IDS filed 03/27/2020), in view of Cronin et al. (Pat. No. 10,656,695), hereinafter referred to as Cronin.
Regarding Claim 20, Miller discloses a system for monitoring an analyte in a host (Abstract, “system for processing, transmitting and displaying received from an analyte sensor”), the system comprising: 
analyte sensor electronics circuitry (Fig. 1, element 12, “sensor electronics module” and para. [0072], “sensor electronics module includes electronic circuitry associated with measuring and processing the continuous analyte sensor data”); and
an analyte sensor (Fig. 1, element 10, “continuous analyte sensor”) adapted to be coupled to the analyte sensor electronics circuitry before the analyte sensor is implanted into the host (para. [0104], “the processor may perform part or all of the functions of the sensor measurement circuit for obtaining and processing sensor measurement values from the sensor”, para. [0072], “continuous analyte sensor may be physically connected to a sensor 
generate a control signal in response to detecting a second event, wherein the control signal is operable to cause the analyte sensor to make a measurement for obtaining information indicative of a level of the analyte in the host when the analyte sensor is implanted in the host (para. [0083], “a processor module is the central control unit that controls the processing of the sensor electronics module” and para. [0104], “the sensor measurement circuit may be coupled to a processor where the processor may perform part or all of the functions of the sensor measurement circuit for obtaining sensor measurement values” and paras. [0078-0079], “a glucose sensor can be any device capable of measuring the concentration of glucose … the analyte sensor is an implantable glucose sensor”); and
wherein the analyte sensor electronics circuitry is further adapted to cause the system to change states in response to the information indicative of the level of the analyte in the host satisfying a condition, and further in response to the activation detection circuit detecting the second event (para. [0171], “the criteria can include a currently measured, previously measured and/or predicted glucose concentrations meeting or exceeding a predetermined threshold” and Fig. 13 and para. [0173], “an analyte sensor system may activate a transceiver … this may include powering the transceiver or awakening the transceiver from a low power mode”, wherein the criteria can include a measured and/or predicted glucose concentration meeting or exceeding a predetermined threshold).
However, Miller does not explicitly disclose an activation detection circuit coupled to the analyte sensor and adapted to monitor a secondary sensor according to a sampling 
In an analogous field of endeavor, Cronin teaches of a system and method for monitoring a wearable device that consists of sensor electronic circuitry (Fig. 1, element 106, “processor”) that collects data from more than one sensor (Fig. 1, elements 104, “sensor 1 … sensor N”). Cronin also teaches at col. 5, lines 31-40 that the sampling rate of the multiple sensors can be adjusted (either faster or slower) according to a percentage change between a first value and a second value. For example, if a light sensor measures low light for a first time, and a bright light for a second time, there will be a large percentage change between the two times and the sampling rate may accordingly increase. If there is a small percentage change, then the sampling rate may remain the same. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify analyte monitoring system disclosed by Miller to incorporate increasing or decreasing the sampling rate of a secondary sensor in response to a level measured by the secondary sensor. Increasing or decreasing the sensor based on the secondary sensor would allow for the entire system to preserve battery life within a wearable device (col. 1, lines 59-67). 
Regarding Claim 21, modified Miller discloses the system of claim 20. 
However, modified Miller does not explicitly disclose wherein the sampling frequency is set according to a classification of one or more of the first event and the second event as determined by an activation detection component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791